DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 2, 4, 8, 9 and 15-17, of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 7, 9, 10 and 15-16, of US Patent 10,726,570 B2 as being described below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 8, 9 and 15-17, of the instant application merely broadens the scope of the claims 1, 4, 5, 7, 9, 10 and 15-16, of US Patent 10, 726,570  B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 
Instant Application 16/895,878
US Patent 10,726,570 B2
Claim 1. A method for training a neural network to compute a homography, the method comprising: generating a 3D point cloud containing a plurality of points; obtaining two camera poses from which the plurality of points are at least partially viewable; 














2. The method of claim 1, wherein the 3D point cloud is generated by sampling one or more geometries.

4. The method of claim 1, further comprising: determining a 3D trajectory within a threshold 


8. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: generating a 3D point cloud containing a plurality of points; obtaining two camera poses from which the plurality of points are at least partially viewable; projecting the plurality of points onto two 2D planes using the two camera poses to generate two 2D point clouds; generating, by a neural network, a particular homography based on the two 2D point clouds; determining a ground-truth homography based on the two camera poses; and modifying the neural network using the particular homography and the ground- truth homography.













Claim 9.

Claim 11.

Claim 15.

Claim 16.

Claim 17.
 A method for computing a homography based on two images, the method comprising: receiving a first image based on a first camera pose and a second image based on a second camera pose;  generating a first 2D point cloud 
of points;  obtaining two camera poses from which the plurality of points are at least partially viewable, the two camera poses being different from the 
first camera pose and the second camera pose;  projecting the plurality of points onto two 2D planes using the two camera poses to generate two 2D point clouds;  generating, by the neural network, a particular homography based on the two 2D point clouds;  determining a ground-truth homography based on the two camera poses;  and modifying the neural network using the particular homography and the ground-truth homography.


Claim 5.  The method of claim 1, wherein the 3D point cloud is generated by sampling one or more geometries.

Claim 4. The method of claim 1, the neural network having been previously trained by: determining a 
plurality of points;  and sampling the 3D trajectory to obtain the two camera poses.

Claim 12. A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations comprising: receiving a first image based on a first camera pose and a second 
image based on a second camera pose; generating a first 2D point cloud based on the first image and a second 2D point cloud based on the second image;  providing the first 2D point cloud and the second 2D point cloud to a neural network;  and generating, by the neural network, a homography based on the first 2D point cloud and the second 2D point cloud, the neural network having been previously trained by: generating a 3D point cloud containing a plurality of points;  obtaining two camera poses from which the plurality of points are at least partially viewable, the two camera poses being different from the 
first camera pose and the second camera pose;  projecting the plurality of points onto two 2D planes using the two camera poses to generate two 2D point clouds;  generating, by the neural network, a particular homography based on the two 2D point clouds;  determining a ground-truth homography 

Claim 16.

Claim 15.

Claim 7.

Claim 10.

Claim 9.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matei (US PGPUB 2018/0205963 A1) and further in view of NPL Document (“Deep Image Homography estimation” hereinafter DeTona, provided by the Applicant).

As per claim 1, Matei discloses a method for training a neural network to compute a homography (Matei, Figs. 3-6), the method comprising: 
generating a 3D point cloud containing a plurality of points (Matei, paragraphs 64 and 65, discloses “a point cloud, which is a collection of points in three-dimensional space that generally define the surface of a 3D object”); 
obtaining two camera poses from which the plurality of points are at least partially viewable (Matei, paragraphs 63-65, discloses “a stereo RGB camera system may be 
projecting the plurality of points onto two 2D planes using the two camera poses to generate two 2D point clouds (Matei, paragraphs 73 and 76, discloses “the multiple view angles also make possible the use of epipolar geometry, which describes the geometric relations between points in 3D scene 18 (for example spheres 19 and 21) and their relative projections in 2D images 11A and 13A”); 
generating, by the neural network, a particular homography based on the two 2D point clouds (Matei, paragraphs 81, 82 and 84, discloses “From the view point of camera 22, cube 20 looks as shown in 2D image 22A, and from the view point of camera 24, cube 20 looks as shown in 2D image 24A.  Homography permits one to identify correlating points, some of which are shown by dotted lines for illustration purposes”); 
Matei does not explicitly discloses training a neural network, and determining a ground-truth homography based on the two camera poses; and 
modifying the neural network using the particular homography and the ground- truth homography.
DeTona discloses training a neural network (DeTona, Fig. 1), and determining a ground-truth homography based on the two camera poses (DeTona, Please see Abstract which discloses “deep convolutional neural network for estimating the relative homography between a pair of images”); and 
modifying the neural network using the particular homography and the ground- truth homography (DeTona, page 2, Column 1-2, and page 3, Column 2 to page 4, Column 
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify Matei teachings by training a neural network, as taught by DeTona.
The motivation would be to provide a system with reduced complexity (Column 1), as taught by DeTona.

As per claim 2, Matei in view of DeTona further discloses the method of claim 1, wherein the 3D point cloud is generated by sampling one or more geometries (Matei, Fig. 3, paragraphs 73 and 74).

As per claim 3, Matei in view of DeTona further discloses the method of claim 2, wherein the one or more geometries include a plane, a sphere, or a cube (Matei, Fig. 3, and paragraph 73, sphere).

As per claim 4, Matei in view of DeTona further discloses the method of claim 1, further comprising: determining a 3D trajectory within a threshold distance of the plurality of points (Matei, paragraph 63, discloses “A preferred example of a time-of-flight capturing unit is the time-of-flight camera (TOF camera), which determines distances to specific points in a scene by measuring the time-of-flight of a light signal between the time-of-flight camera and a subject for various points of an image”); and 


As per claim 5, Matei in view of DeTona further discloses the method of claim 4, wherein the 3D trajectory is sampled such that at least 75% of the plurality of points are viewable by each of the two camera poses (Matei, paragraphs 188 and 189, discloses “partially overlap a 3D model fragment by a predefined amount (e.g. greater than 10%)” hence obvious variation).

As per claim 6, Matei in view of DeTona further discloses the method of claim 1, wherein determining the ground-truth homography based on the two camera poses includes: determining a relative rotation and a relative translation between the two camera poses (DeTona, page 2, Left hand side Column, discloses rotation and translation between pair of images).

As per claim 7, Matei in view of DeTona further discloses the method of claim 1, further comprising: comparing the particular homography to the ground-truth homography to generate an error, wherein the neural network is modified based on the error (DeTona, page 4,Left hand side Column, discloses error estimation).

As per claim 8, Matei discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (Matei, Fig. 13:43:61), cause the one or more processors to perform operations comprising: 


As per claim 9, please see the analysis of claim 2.

As per claim 10, please see the analysis of claim 3.

As per claim 11, please see the analysis of claim 4.

As per claim 12, please see the analysis of claim 5.

As per claim 13, please see the analysis of claim 6.

As per claim 14, please see the analysis of claim 7.

As per claim 15, Matei discloses a system (Matei, Fig. 1 and 13) comprising: 
one or more processors (Matei, Fig. 13:61:63); and 
a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors (Matei, Fig. 13:43:61), cause the one or more processors to perform operations comprising: For rest of claim limitations please see the analysis of claim 1.

As per claim 16, please see the analysis of claim 2.

As per claim 17, please see the analysis of claim 4.

As per claim 18, please see the analysis of claim 5.

As per claim 19, please see the analysis of claim 6.

As per claim 20, please see the analysis of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SYED HAIDER/Primary Examiner, Art Unit 2633